DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas Cole on 1/08/21.
The application has been amended as follows: 
Regarding Claim 1:
	Claim 1 has been amended and recites in part:
		“wherein an area of the gap present on a side of the central conductor with respect to the cover layer in a cable cross-section is calculated from a difference between a total of areas of the central conductor, the plurality of insulating twisted threads or insulation strings and the cover layer and an area of a circle with a diameter equal to an outer diameter of the cover layer, wherein a percentage of the gap is expressed as a percentage of said difference to the area of the circle with the diameter equal to the outer diameter of the cover layer, and wherein the percentage of the gap is 30 to 55%, and wherein the central conductor comprises a twisted wire, and the insulation strings or the insulating twisted threads are wound around the central conductor in the opposite direction to the twisting direction of the central conductor.

Regarding Claim 12:
	Claim 12 has been amended and recites in part: 
		“a plurality of insulating twisted threads 

Regarding Claim 14:
	Claim 14 has been amended and recites in part:
 or insulation strings and the cover layer and an area of a circle with a diameter equal to an outer diameter of the cover layer, wherein a percentage of the gap is expressed as a percentage of said difference to the area of the circle with the diameter equal to the outer diameter of the cover layer, wherein the percentage of the gap is 30 to 55%, and wherein the cover layer is formed by winding a tape, and the tape is wound in the opposite direction to the winding direction of the insulating twisted threads or the insulation strings.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMOL H PATEL whose telephone number is (571)270-7833.  The examiner can normally be reached on 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIMOTHY THOMPSON can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMOL H PATEL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847